In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00117-CR
         ______________________________


       MICKEY DEAN GRIFFITH, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 6th Judicial District Court
                Lamar County, Texas
               Trial Court No. 22358




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Mickey Dean Griffith attempts to appeal his conviction for arson, repeat offender. Griffith

entered into a plea agreement and was sentenced in accordance therewith to twenty years'

imprisonment, to run concurrently with a sentence imposed in a companion case on appeal, cause

number 06-08-00118-CR.

       The record contains a certification from the trial court that this "is a plea-bargain case, and

the defendant has NO right of appeal." See TEX . R. APP . P. 25.2.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX . R. APP . P. 25.2(d). Because the trial court's certification

affirmatively shows Griffith has no right of appeal, and because the record before us does not reflect

that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005),

we must dismiss the appeal.




                                                  2
      Accordingly, we dismiss the appeal for want of jurisdiction.




                                           Josh R. Morriss, III
                                           Chief Justice

Date Submitted:      July 15, 2008
Date Decided:        July 16, 2008

Do Not Publish




                                              3